                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 UNITED STATES OF        AMERICA,                  )
                                                   )   Case No. 04-CR-1090-11
                Plaintiff,                         )
                                                   )   Judge Joan B. Gottschall
        v.)
                                                   )
 JAMES   CROSS,                                    )
                                                   )
                Defendant.                         )
                                                   )

                         MEMORANDUM OPINION AIID ORDER

       James Cross is serving an l8-year sentence after pleading guilty to a count of conspiracy

to possess 50 grams of crack cocaine with intent to distribute   it.   See   2l   U.S.C. $$ 8a1(a)(l), 846

(2002 Srpp.). The indictment alleged the minimum amount of crack cocaine then needed to

trigger the 10-year mandatory minimum, 50 grams. See id. $$       841(bxlXA)(iii), (bXiii);

Indictment 1, ECF No. 64. Four years after Cross was sentenced, Congress increased the amount

of crack that triggers a l0-year minimum from 50 to 280 grams when it enacted the Fair

Sentencing Act of 2010 ("Fair Sentencing     Act"), Pub. L. lll-220,1245tat.2372 (Aug.3,2010).

Dorsey v. United States,567 U.S. 260, 269 (2012). But the Fair Sentencing Act's changes to

drug amounts triggering mandatory minimum sentences were not retroactive for defendants, like

Cross, sentenced before the First Step   Act's effective date of August 3, 2010. United States       v.


Foster,706 F.3d 887, 888 (7th Cir. 2013).

       Cross moves for a sentence reduction under Section 404 of the First Step Act of 201 8

("First Step Act"), Pub L. No. I l5-391,132 Stat. 5194 (Dec. 21, 2018). Broadly speaking, the

First Step Act made the Fair Sentencing Act's reductions of mandatory minimums for certain

crack-related offenses retroactive. The government contends that Cross is ineligible for a
sentence reduction because he admitted in his plea agreement, and the court found at sentencing,

that his offense involved more than I .5 kilograms of crack.
                                                                                   I   See Plea Agreement, ECF          No. I 7l   .



For the following reasons, the court grants Cross' motion.

                                                              Elieibility

              Section 3852 of Title 18 of the United States Code specifies the limited circumstances in

which the court may modify a sentence. The operative provision here,2 $ 3582(c)(1)(B), permits

a sentence          modification "to the extent otherwise expressly permitted by statute." The statute

here is $ 404(b) of the First Step Act, which reads                     "[a] court that imposed       a sentence for a


covered offense may, on motion of the defendant, . . . impose a reduced sentence as                                if sections 2

and 3 of the Fair Sentencing Act of 2010[,] were in effect at the time the covered offense was

committed." 132 Stat. 5194 (internal citation omitted). The previous subsection defines the term
o'covered                                                                     violation of a Federal criminal statute, the
                offense" under $ 404. The phrase means                  'oa


statutory penalties for which were modified by section 2 or 3 of the Fair Sentencing Act                                 of

2010[,] that was committed before August 3,2010," the date the Fair Sentencing Act took

effect.3      Id.         $ aoa(a).




I Cross signed a plea agreement under Federal Rule ofCriminal Procedure I l(c)(l)(C). Once a court accepts a Rule I l(c)(l)(C)
plea agreement, as was done here, the sentence, or as in this case the sentencing range recommended, binds the court. Freeman
v. Uniled States, 564 U.S. 522,527 (2011). See alsoPlea Agreement 14-18 (agreed guidelines calculations). Cross and the
government's briefs set forth the relevant sentencing guidelines calculations, including the downward departure requested and
approved at sentencing. ,See Plea Agree ment 2l-23 . As the relevant calculations are not in dispute, they have not been
reproduced here.

2
  A separate provision, g 3582(c)(2), applies to changes to the sentencing guidelines. See l8 U.S.C. $ 3582(c)(2) (permitting a
court to reduce the prison term of"a defendant who has been sentenced to a term ofimprisonment based on a [guidelines]
sentencing range that has subsequently been lowered by the Commission"). Section 404 ofthe First Step Act did not alter the
sentencing guidelines, so $ 3582(cX2) is not at issue here.

3
    D.f.rd-t,       who have already benefited from $$ 2 and 3 ofthe Fair Sentencing Act cannot obtain reliefunder $ 404 ofthe First
Step   Act.   See   First Step Act $ a04(c).
         The government emphasizes the wordsooviolation" and "committed" in the definition               of

covered offense. Those words, the government says, show that Congress wanted courts to

consider "actual conduct" involved in the offense rather than the conduct charged in the

indictment to determine whether a defendant is eligible for a sentence reduction. Gov't Resp. 5,

ECF No. 440. In practical terms, the government wants the court to pierce the amount of drugs

charged in the indictment and look to the entire record to determine the drug quantity under         $


404. Here, the    1.5 kilograms Cross admitted in his plea agreement (and found at sentencing)

would dictate Cross'eligibilityunderthe govemment's approach. See Presentence Investigation

Report ("PSR") 4-5; Sentencing Tr.        ll-   12, ECF No. 433 (adopting the PSR's findings).


Because the amount of crack found at Cross' sentencing exceeds the 280 grams needed to trigger

a 1O-year mandatory minimum after the Fair Sentencing Act, the government submits that Cross

is ineligible for a sentence reduction.

         No court of appeals has ruled on how to determine eligibility under $ 404 of the First

Step   Act. As far as this court's   research can determine, every judge in this district who has ruled

on the issue has rejected the government's       position. United States v. Wright,2019 WL 3231383,

at *3 (N.D.   Ill. July   18, 2019) (Castillo, J.); United States v. Johnson,2019 WL 2590951, at *3

(N.D. Ill. June 24,2019) (Leinenweber, J.); United States v. Booker,2019 WL 2544247 , at *2

(N.D. Ill. June 20, 2019) (Lefkow, J.). Some district courts have reached the contrary

conclusion, but "the weight of authorities" hold that "in determining whether a defendant is

eligible for relief under $ 404 of the First Step Act, the sentencing court should look to whether

the offense of conviction was modified by the Fair Sentencing Act of       20l0,"   and not to the

conduct of the defendant. Wright,20l9 WL 3231383, at 83 (collecting cases); accord Johnson,

2019 WL 2590951, at*2.
       This court finds the weight of authority persuasive and adopts the reasoning of cases

holding that eligibility under $ 404(b) of the First Step Act is determined with reference to the

offense charged. As several cases have explained, the government's approach "effectively

requires the Court to employ a prosecutor-friendly 'way-back machine' to conjure how the

charge, plea, and sentencing would have looked had the Fair Sentencing Act of 2010 been in

effect." United   States v. Pierue,372F. Supp. 3d   17,2213 (D. R.I. 2019) (quoted in Wright and

Johnson). A case relied on by the government illustrates the difficulties involved. ln United

States v. Blocker,378 F. Supp. 3d   ll25,ll29 (N.D. Fla. 2019), the court hypothesized    that   if
the defendant had been charged today, the indictment would state the post-Fair Sentencing Act

mandatory minimum threshold of 280 months. Only a grand jury can find probable cause to

support an indictment charging a felony. See Fed. R. Crim. P. 7(c)(1),   6(f). Why should the

court assume that a hypothetical grand   jury in 2005 would have found probable   cause for the

increased amount of crack? The government points to Cross' plea agreement, his PSR, and the

sentencing transcript. These are the fruits of the original indictment, however. The government

identifies no evidence then in existence that would have supported an indictment for at least 280

grams of crack. Congress did not intend courts to undertake such an inquiry.

       The government contends that the courts that have ruled against it have ignored $ 404's

plain language and two Supreme Court cases discussed below. It attaches great significance to

Congress' use of the words "violation" and "committed" in $ 404's definition of a "covered

offense." First Step Act $ 404(a). The government submits that if Congress wanted to limit

eligibility to the offense as charged in the indictment, it would have used the word "conviction"

in the definition of charge offense. Gov't Resp. 5-7.
          Rather than settling the meaning of the words "violation" and "commiffed," the cases the

govemment cites underscore their ambiguity. The Supreme Court and the Seventh Circuit have

recognized that the word "violation" can be ambiguous. See Dayton Bd. of Educ. v. Brinkman,

433 U.S. 406,413 (1977) ("The District Court's use of the phrase 'cumulative violation' is

unfortunately not free from ambiguity."); United States v. Mid,vest Generation, LLC,720                                      F    .3d

644,646 (7th Cir. 2013) ("The phrase 'continuing violation' is ambiguous.").

          The two Supreme Court cases the government cites confirm                           this. In Sedima, S.P.R.L.              v.

                                                              ooviolation" in terms of the
Imrex Co.,473U.5.479,489 (1985), the Court held that the word

zuCO statute "refers only to a failure to adhere to legal requirements."4 The Court did not

declare this to be the plain meaning of the word "violation," however. See                             id.   Instead,   it

analyzed the RICO statute's structure and text to construe the                      term.    See   id.   The word

"violation" was not used in the statute interpreted in the second case the government cites.

Instead, the Court interpreted the definition of a "misdemeanor crime of domestic violence" used

in   18 U.S.C. $ 922(9)(9) and defined             in $ 921(a)(33)(A). See United States v. Hayes,555 U.S.

415,418,426 (2009). Hayes holds that the court is not bound by the statutory elements of the

predicate offense, but, as in Sedima, the Court's thorough analysis of the federal statute's text,

structure, and drafting history cuts against the govemment by undermining the notion that the

language Congress used was clear               cut.   See id. at   426-29 (acknowledging that the statute is "not

a model    of the careful drafter's art"). If anything, both cases illustrate the importance of context

when construing words such as "violation" and "commiffed."




4
  The RICO provision at issue creates a private right to bring a civil suit: "Any person injured in his business or property by
reason ofa violation ofsection 1962 ofthis chapter may sue therefor in any appropriate United States district court . . .    ."
                                                                                                                              l8
U.S.C. $ l96a(c). A lower court read this language as requiring a criminal conviction before a civil suit could be brought.
         In criminal cases, the term "violation" has been interpreted to mean the offense formally

charged, even   ifother facts in the record suggest that enhanced penalties could have been sought.

The Seventh Circuit has used the word violation in this sense when referring to "an indictment or

informationallegingag8al(a)violation." UnitedStatesv.Padilla,23F.3d1220,1224(7thCir.

1994) (discussing plea   colloquy). Indeed, the phrase "fish and game violation" used in a portion

of the sentencing guidelines has been interpreted to refer to the offense of which the defendant

was actually convicted. See tJnited States v. Easterly,95 F.3d 535,536 (7th Cir. 1996). Given

the different senses in which the word      "violation" can be used, the terms must be analyzed in the

context of the words surrounding    it.   The canon of statutory interpretation commonly called by

its Latin name "noscitur a sociis," teaches thatooaword is known by the company it keeps."

McDonnell v. IJnited States,136 S. Ct. 2355,2368 (2016) (quoting Jarecki v. G.D. Searle & Co.,

367 U.S. 303,307 (1961)). This canon "is often wisely applied where a word is capable of many

meanings in order to avoid the giving of unintended breadth to the Acts of Congress."          1d.


(quoting same source).

         When read in context, the language of $ 404 favors Cross' reading. Again, the definition

"covered offense" is defined as "a violation of a Federal criminal statute, the statutory penalties

for which were modified by section 2 or 3 of the Fair Sentencing Act of        20l0." First   Step   Act

$   a0a(a). The use of the phrase'ostatutory penalties" and the reference to $$ 2 and 3 of the Fair

Sentencing Act drive home the point that the statutory offense at conviction, not facts found at a

later stage such as sentencing, controls $ 404     eligibility. The First Step Act cross-references    $2

and $ 3 of the Fair Sentencing   Act.     $$ 404(a),   (b). Those sections changed statutory minimums,

not the guidelines. See 124 9tat.2372.       A   separate section of the Fair Sentencing Act authorized

the Sentencing Commission to promulgate new guidelines conforming to the statutory changes
made in gg 2 and        3. Dorsey,567         U.S. at269 (citing Fair Sentencing Act $                8(l).     As a whole,

then, $ 404 keeps the focus on the Fair Sentencing Act's statutory changes, scrupulously

avoiding references that might bring into play the sometimes elaborate fact finding process under

the sentencing guidelines.5 See generally U.S.S.G. $ 181.3. Seen in this context, the meaning                                        of

the term    "violation" becomes clear. It similarly eschews                   a deep dive into the facts underlying the


defendant's conviction in favor of a straightforward analysis of whether $ 2 or $ 3 of the Fair

Sentencing Act lowered the mandatory minimum for the offense of which the defendant was

convicted.

          Pivoting to a policy argument, the government maintains that reading $ 404 of the First

Step Act this way       will   create unwarranted, and unintended, disparities between defendants

charged before and after the enactment of the Fair Sentencing                        Act.   See   Gov't Resp. 8-10. This

argument rests ultimately on the notion that prosecutors had "no reason" to indict defendants on

amounts greater than the 5 and 50 grams that triggered pre-Fair Sentencing Act mandatory

minimums. Id. at9. But again, the court has no reason to assume that any defendant could have

been indicted on a greater drug quantity. Also, nothing mandates a sentence reduction under


$ 404   for defendants found to have trafficked in large drug quantities. Arguments about

avoiding unwarranted disparities remain available to the government to oppose a sentence

reduction as a matter of the court's discretion. See 18 U.S.C. $ 3553(a)(6).

          Ultimately, however, the eligibility question here is statutory. "The issue before the

Court is whether [Cross] is eligible for relief under the First Step Act, not whether his eligibility

differs from other defendants. The Court will not disregard [Cross'] eligibility based on an



5
  A, fu.th", contextual support, the First Step Act directs the court to impose a modified sentence "as if sections 2 and 3 of the
Fair Sentencing Act of 2010 were in effect at the time the covered offense was committed." 132 Stat. 5194 (internal citation
omitted).
argument that other defendants might be subject to longer statutory minimum sentences."

Wright,2019 WL 3231383, at*3.

       The construction of $ 404 of the First Step Act adopted today has an additional virtue:          it

avoids a constitutional question. The government raises, and dismisses, the possibility that

Apprendi v. New Jersey,530 U.S. 466 (2000), and Alleyne v. United States, 570 U.S. 99 (2013),

apply to defendants seeking a $ 404 sentence reduction. See Gov't Resp.         9-15. Together,      these

cases stand for the proposition that any fact that increases the statutorily prescribed mandatory

minimum sentence must be submitted to and proven to a jury beyond a reasonable doubt.

Alleyne,570 U.S. at 103. The drug quantity findings that the government relies on to preclude

Cross from First Step Act   eligibility were never submitted to a jury. This presents no

constitutional problem, says the government, because Alleyne does not apply retroactively to

First Step Act defendants. The question seems to the court to be far from straightforward, and

construing $ 404 of the First Step Act as the court does today has the virtue of avoiding      it.   See,


e.g., Warger v. Shauers, 135 S. Ct.521,529 (2014) (discussing the canon of constitutional

avoidance).

                                  Discretion to Reduce Sentence

       Having found that Cross is eligible for a sentence reduction under $ 404 of the First Step

Act, the court turns to whether it should exercise its discretion to reduce his sentence. The

government does not oppose a reduction     if Cross is found eligible. It   'oagrees that this Court

should exercise its discretion to resentence Cross using the framework applied at his original

sentencing." Gov't Resp. 21. The parties concur that after all applicable guidelines adjustments

and a departure consistent with the plea agreement, the low end of Cross' advisory guidelines

range is 175 months, and Cross and the government     join in urging the court to impose a 175-
month sentence.    Id.   After considering the sentencing factors set forth in l8 U.S.C. $ 3553(a),

the court adopts this recommendation, adding that it has reviewed the mitigating evidence

attached to Cross' reply and that this evidence further supports a sentence reduction.

         Cross represents that he has served approximately 152 months of his sentence. Mot. 4,

ECF No. 437. He requests a sentence of time served, calculating that his sentence is the

equivalent   of 179 months with     good time credits   , Id.   The government is not so sure. It prefers      a


determinate sentence     of   175 months with a recommendation to the U.S. Bureau of Prisons to

recalculate immediately Cross' good time credits. Cross has a very modest disciplinary history

in prison, but the record is insufficient for the court to confirm that he is eligible for immediate

release. The amended judgment        will therefore reflect a determinate     sentence   of   175 months and

a recommendation    that Cross' good time credits be immediately recalculated.

                                                   ***
         For the reasons stated, Cross' motion for relief under $ 404 of the First Step Act (ECF

No. 437) is granted. Amended judgment will be entered immediately in accordance with this

order.




Date: August7,2019                                                   lc   I
                                                            Joan B. Gottschall
                                                            United States District Judge




                                                        9
